J-A26045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 AMANDA NIKOL HLADASZ                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANDREW C. REIMANN                     :
                                       :
                   Appellant           :   No. 1743 MDA 2016

             Appeal from the Order Entered October 11, 2016
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                              10197-2016


BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                     FILED DECEMBER 15, 2017

     Appellant, Andrew C. Reimann, appeals from a protection from abuse

order (PFA), pursuant to 23 Pa.C.S. § 6102(a), entered against him in the

Court of Common Pleas of Luzerne County. We affirm.

     The trial court summarized the facts as follows:

     In her Petition, [Appellee] alleged that a PFA was necessary
     because on October 2, 2016, [Appellant] followed her from the
     Smokey Bones restaurant to her car following a meeting with
     [Appellant] and his parents regarding custody of the minor child
     H.R. She maintained that [Appellant] physically assaulted her by
     punching her in the left cheek with a closed fist and then slapped
     her across the same cheek. In the petition she stated that she
     left in her car and once in a safe zone called 911 and proceeded
     to Geisinger Wyoming Valley for medical treatment. Thereafter,
     she went to the Wilkes-Barre Township Police Department to
     report the incident.

     Within the PFA Petition she further alleged prior acts of abuse
     including that she previously filed a PFA on behalf of herself and
     her minor child that she later dropped upon advice of counsel;
     that while pregnant [Appellant] hit her two times in the stomach
J-A26045-17


       and threatened to push her down steps in order to lose the
       pregnancy; in July of 2015, while hospitalized for labor [Appellant]
       told her he hoped the baby was still born; in May 2016, the minor
       child was teething and crying and she found [Appellant] with his
       fist raised at the minor child; in October 2016, she met [Appellant]
       that [sic] the mall for a visit with the child when an argument
       ensued over custody and [Appellant] slammed her against the car
       two (2) times and stated that she should “get into a car accident,
       crash and die”.

Trial Court Opinion, 5/10/17 at 3 (citation omitted).

       On October 3, 2016, the trial court entered a temporary PFA Order in

favor of Appellee. A hearing on the final PFA was held on October 11, 2016.

At the conclusion of the hearing, the court issued a permanent order in favor

of Appellee. See Final Protection From Abuse Order, 10/11/16. In October

2016, Appellant timely filed a motion for reconsideration. Appellant’s motion

was deemed denied by operation of law on November 21, 2016.1                   See

Pa.R.J.C.P. 620(B)(1); see also Pa.R.J.C.P. 620(D)(1) (“if the judge fails to

decide the [post-dispositional] motion within thirty days … the motion shall be

deemed denied by operation of law.”).

       Appellant timely filed a notice of appeal and court-ordered Pa.R.A.P.

1925(b) statement.        The court issued a responsive opinion.      On appeal,

Appellant presents the following issues for our review:

       1. Was there sufficient evidence in the record to support the [t]rial
          [c]ourt’s finding of fact that [Appellant] committed abuse per
          23 Pa. [C.S.]. § 6102(a) by assaulting [Appellee], thereby
____________________________________________


1 The court’s order was due by November 19, 2016, which falls on a Saturday.
Therefore, the order is deemed denied on November 21, 2016. See 1 Pa.C.S.
§ 1908 (providing for an additional day(s) when the last day of computation
falls on a Saturday, Sunday, or legal holiday of the Commonwealth).

                                           -2-
J-A26045-17


         warranting a PFA order against him pursuant to 23 Pa. [C.S.]
         § 6108?

      2. Did the [t]rial [c]ourt abuse its discretion in issuing a PFA order
         against [Appellant] pursuant to 23 Pa.[C.S.] § 6108 where the
         whole transcript shows the [t]rial [c]ourt’s determinations and
         conducting of the trial were manifestly unreasonable?

Appellant’s Brief at 5-6.

      Appellant’s first claim challenges the sufficiency of the evidence.

      When a claim is presented on appeal that the evidence is not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inference[s], determine
      whether the evidence was sufficient to sustain the trial court’s
      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it. Furthermore, the preponderance of the
      evidence is defined as the greater weight of the evidence, i.e., to
      tip a scale slightly is the criteria or requirement for preponderance
      of the evidence.

Thompson v. Thompson, 963 A.2d 474, 477 (Pa. Super. 2008) (quotations

and citations omitted).

      The PFA Act defines abuse as one or more of the following:

      (1)   Attempting to cause or intentionally, knowingly or recklessly
            causing bodily injury, serious bodily injury, rape,
            involuntary deviate sexual intercourse, sexual assault,
            statutory sexual assault, aggravated indecent assault,
            indecent assault or incest with or without a deadly weapon.

      (2)   Placing another in reasonable fear of imminent serious
            bodily injury.

                                 *      *     *

23 Pa.C.S.A. §6102(a).



                                      -3-
J-A26045-17



      Both of Appellant’s claims challenge the credibility determinations made

by the trial court. First, Appellant argues that there is no credible evidence to

support the trial court’s findings. See Appellant’s Brief at 29.       Appellant’s

second claim asserts that the trial court’s decision contradicts witness

testimony. Id. at 30. Appellant’s underlying assertion is that the trial court

abused its discretion in not finding Appellant’s witnesses credible. Id. This

Court must defer to the trial court’s determinations regarding the credibility

of witnesses. Thompson, 963 A.2d at 477.

      [W]e must defer to the credibility determinations of the trial court.
      Finally, we note that a PFA petitioner is not required to file a police
      report, nor is it necessary for her to introduce medical evidence of
      an injury. The petitioner’s testimony is sufficient if it is believed
      by the trial court.

Custer v. Cochran, 933 A.2d 1050, 1058 (Pa. Super. 2007).

      Viewed in the light most favorable to Appellee, the verdict winner, we

agree with the trial court’s determination that the evidence was sufficient to

warrant a PFA order against Appellant. Appellee testified that Appellant hit

her with a closed fist and then slapped the side of her face. See Notes of

Testimony, 10/11/16 at 3, 8. Appellee then went to the hospital for treatment

and reported the incident to the Wilkes-Barre Township Police Department.

Id. at 6. The trial court deemed this testimony credible. We will not disturb

the trial court’s determinations regarding the credibility of Appellee. Thus, we

find that the trial court did not abuse its discretion in finding that the evidence

warranted the issuance of the final PFA order pursuant to Section 6102(a).



                                       -4-
J-A26045-17



     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2017




                                   -5-